        Case 1:19-cv-01109-SES Document 17 Filed 06/05/20 Page 1 of 1




                 UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOSEPH JOHN ALLEN,                         :   NO: 1:19-CV-01109
                                           :
             Plaintiff,                    :
                                           :
                                           :   (Chief Magistrate Judge Schwab)
ANDREW SAUL,                               :
Commissioner of Social Security,           :
                                           :
             Defendant                     :

                                       ORDER
                                     June 5, 2020


      IT IS ORDERED that the defendant’s unopposed motion to remand (doc.

16) is GRANTED, and this case is remanded to the Commissioner for further

proceedings. On remand, the Commissioner, through the Appeals Council, shall

refer the plaintiff’s case to a different Administrative Law Judge to further evaluate

the plaintiff’s claims, offer the plaintiff the opportunity for a new hearing, and

issue a new decision. This remand is ordered pursuant to the fourth sentence of 42

U.S.C. § 405(g). After entering judgment in favor of the plaintiff and against the

Commissioner, the Clerk of Court shall close this case.


                                               S/Susan E. Schwab
                                               Susan E. Schwab
                                               Chief United States Magistrate Judge
